Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 as amended on 03/10/2022 specifically uses the transitional phrase “consisting of” when enumerating the method steps, as well as specifically details that a vapour barrier of the liquid precursor compound is formed on the surface of the reinforcements. Examiner notes that the transitional phrase “consisting of” is closed ended and excludes additional steps. 
The closest prior art is considered to be Zinn et al. (US20040038029, hereinafter referred to as Zinn). As detailed by Applicant on Page 5 of the remarks dated 03/10/2020, Zinn discloses a method with additional steps, such as preparing a sol mixture and creating a gel after polymerization (see Zinn at least at [0011]), which excludes Zinn as prior art per the “consisting of” transitional phrase in claim 1.  Furthermore, Zinn does not disclose a vapour barrier of the liquid precursor compound is formed on the surface of the reinforcements. As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the method as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731